 138DECISIONSOF NATIONALLABOR RELATIONS BOARDAltemose Construction Company and Energy Con-tractingCo.andNorman YoungandJohn J.Zaleski.Cases 4-CA-6396 and 4-CA-6400April 18, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn November 20, 1973, Administrative Law JudgePaul Bisgyer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief,' and General Counsel filed abrief in answer to Respondent's exceptions and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Boardadopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent Altemose Construc-tionCompany and Energy Contracting Co., theirofficers,agents,successors, and assigns, shall take theaction setforth in the said recommended Order.1The Respondent has requested oral argumentThis request is herebydenied as the record,the exceptions,and the briefsadequatelypresent theissues and the positions of the parties2The Respondent has excepted to certain credibility findings made bythe AdministrativeLaw JudgeIt is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188 F 2d 362 (C.A 3, 1951)We havecarefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEPAUL BISGYER, Administrative Law Judge: This proceed-ing,with all parties represented, was heard on variousiThe original chargein Case 4-CA-6396 was filed on April 5, 1973, acopy of which was served on "Altemose Companies" by registered mail onthe same day.An amended charge in that case was filedon May 30, 1973,copies of which were similarly served on the Respondents,AltemoseConstructionCompanyand Energy ContractingCo., onthe same day InCase 4-CA-6400,the original charge was filedon April 9, 1973, with a copybeing served on "Altemose Companies" by registeredmail on the date offiling.The amended charge in the latter case was filedon May 30, 1973,copies of which were similarly served on the Respondents on the same day.2 Section 8(axl) of the Act makes it an unfairlaborpractice for andates from July 26 to August 24, 1973, in Philadelphia,Pennsylvania,on the consolidated complaint of theGeneral Counselissuedon May 31,1973,1 and the answerof Altemose Construction Company and Energy Contract-ing Co., herein called Altemose Construction and Energy,respectively,and the Respondents collectively.The issuepresentedby thepleadings,as clarified at the hearing, iswhether theRespondents,as joint employers,in violationof Section 8(a)(1) and(3) of the National Labor RelationsAct, as amended,2 discharged plumbers John J.Zaleskiand Norman Young on February 28, 1973, because theyengaged in protected union and concerted activities. At theclose of the hearing,the Respondents made motions todismiss the complaint.Ruling on these motions wasreserved.Thereafter, the General Counsel and the Respon-dents filed briefs in support of their positions.The motionsare denied in accordance with my findings below.Upon the entire record, and from my observation of thedemeanor of the witnesses,and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTSAltemoseConstruction, a Pennsylvania corporation,with its principal office and place of business in CenterSquare,Pennsylvania,isa general contractor in thebuilding and construction industry.In the regular course ofitsoperationsAltemose Construction annually performsout-of-state services valued in excess of $50,000 andannually purchases goods or services from outside theCommonwealth of Pennsylvania also valued in excess ofthat amount.Energy, a Pennsylvania corporation,with its principaloffice in Center Square,Pennsylvania,isa plumbingsubcontractor in the building and construction industry. Itannually performs services for Altemose Constructionvalued in excess of $50,000.It is conceded, and I find,that Altemose Constructionand Energy are employers, each of whom is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.Introduction,' IssuesThe discharge of JohnJ.Zaleskiand Norman Youngoccurred while employedas plumbers on the SheratonHoteland office building projectunder construction atValleyForge Plaza,King of Prussia,Pennsylvania. Thegeneral contractorof this project is Altemose Constructionemployer"to interfere with,restrain,or coerce employees in the exercise ofthe rights guaranteed in section 7." Insofar as pertinent,Section 7 providesthat"[e ]mployees shall have the right to self-organization,to form, join, orassist labor organizations, to bargain collectively through representatives oftheir own choosing,and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection:'Section 8(a)(3), with certain qualifications not material herein,prohibitsan employer "by discrimination in regard to hire or tenure of employmentor any term or condition of employment to encourage or discouragemembership in any labor organization ...."210 NLRB No. 35 ALTEMOSE CONSTRUCTION CO.139and Energy is the plumbing subcontractor. Both compa-niesarenonunion employers and are wholly ownedsubsidiaries ofAltemose Enterprises which also has aproprietaryinterestin the project. Since about 1971Altemose Construction and the Building and ConstructionTrades Council of Philadelphia and Vicinity and affiliatedunions,herein collectively called the Trades Council, havebeen involved in a continuing labor dispute.3 On June 5,1972, about 1,000 persons appeared at the Valley ForgePlaza project and caused the destruction of the encirclingfence, vehicles, and other equipment and property of theestimatedvalue of $350,000. On application of AltemoseConstruction, the Court of Common Pleas of MontgomeryCounty, Pennsylvania, granted a preliminary injunction4which was still in effect, with modification, at the time ofthe hearing in the unfair labor practice case. As far as itappears,no charges have been filed with the Board againstthe Trades Council which is not a party to the instantproceedings. Testimony was furnished by the Respondentsthatvarious acts of violence, sabotage, and intimidation ofemployees and subcontractors have occurred since theissuance of the injunction.The Respondents assert thatsuch conduct was designed to prevent completion of theproject.About 2 months after the June 5 events, Zaleski andYoung were hired to do plumbing work on the ValleyForge Plazaproject. They were discharged on February 28,1973, under circumstances which will be later discussedbelow. In an effort to justify the discharges, the Respon-dents at the hearing repeatedly accused Zaleski and Youngof collusion with the Trades Council and engaging in aslowdown, sabotage, and other unlawful acts in further-anceof the Trades Council's objective of preventing thecompletionof the project. However, as later found, therecord is absolutely devoid of any evidence of suchcomplicity or involvement in illegal conduct by Zaleskiand Young.5The General Counsel contends that the discharges wereprompted by Zaleski's and Young's protected concertedand union activities unrelated to any specific labororganization.Denying such motivation, the Respondentsargue that the reason for the terminations was their "lackof productivity, which was either due to their lack ofcompetence. . . or was the result of an intentional effortto slow down and sabotage construction in order to assistthe . . . Trades Council in its war against Altemose." Alsoseriously contested is the question of Altemose Construc-tion's responsibility for the discharges, as a joint employerwith Energy, which Altemose Construction insists it is not.According to the Respondents,the Trades Council and affiliatedunions have been seeking to unionize the project with members of theirorganizations.A letter from the attorneys for the TradesCouncil dated May31, 1972,to the attorneys for Altemose Construction asserts that the TradesCouncil was protesting the substandard wage and benefit conditions ofemployment prevailing on this project4 Altemose ConstructionCompany v.Building and Construction TradesCouncil ofPhiladelphiaand Vicinity,et at,No. 72-6295,decree entered June12, 1972,affd as modified by the Supreme Court of Pennsylvania,EasternDistrict,on Oct. 20, 1972, cert. denied411 U.S. 932(1973).SThe Respondents assert in their brief that they were improperlyprecluded from establishing"the connection between the Charging Partiesand the..Trades Council"and from producing testimony"tying [Zaleskiand Youngjinto an overall conspiracy to further the objectives of theFinally, theRespondents urge that the unfair laborpracticechargeswere"fraudulent"and were issued"pursuant to a scheme to injure Altemose ConstructionCompany" and that thenamingof that company as aRespondent was "the result of influence having beenbrought to bear in an attempt to subvert the processes ofthis Board."Before considering the evidence relevant to the substan-tive issues in this case,itmay well be appropriate first todispose of the Respondents'abuse of process argument.Clearly, the Board has the responsibilityto safeguard itsprocesses against abuse.Here,however,not a scintilla ofevidence was adducedby theRespondents to show thatany improper intervention or influence occurred inthiscaseor that the unfair labor practice charges wereotherwise fraudulently filed.Instead of presenting suchevidence,the Respondents, relying on an article appearingin theNew York Times on July1,1973, sought at thehearing to explore the truth of the allegations thereincontained by interrogating one present and two formerAdministration officials concerning their involvement intheTrades Council's appeal to the Supreme Court ofPennsylvania taken in the injunction proceedings men-tioned above,as well as their involvement in other matterswhollyunrelated to the instant unfair labor practice case.Because of the patent irrelevance of the testimony soughtto be developed, the Respondents were precluded by mefrom pursuing this line of questioning which might moresuitably be the subject ofinvestigation in another forum. I,accordingly, adhere to myrulings rejecting the Respon-dents' offer of proof and find no abuse of process shown inthe present case.B.The Evidence1.The employment of Zaleski and Young; theirunion and concerted activitiesAbout July 26, 1972, Zaleski, with 20 years'experience inthe steamfitting and plumbing trades,° applied for employ-ment as a plumber at the "Altemose"office building inCenter Square, Pennsylvania, which housesthe offices ofAltemose Enterprisesand itsmore than 20 wholly ownedsubsidiaries, including the Respondents, Altemose Con-struction and Energy. Afterfillingout a job applicationform which wasgivento him, Zaleski was interviewed byRoger Altemose, vice president of AltemoseEnterprisesand Altemose Construction.Zaleski related his plumbingand steamfitting background and RogerAltemose, in turn,explained the nature of the job and project,the wage rateTrades Council." The recordmore than adequately refutes theseassertions9The Township of Caln, Thorndale,Pennsylvania,issued certificates toZaleski in 1972 and 1973 certifying that he was registered as a masterplumber forthose yearsinaccordance with the Township Ordinance1969-7.The Respondents were not permitted to litigate at the hearing theproprietyof the issuance of these certificates and their subsequent motion toreopen the hearing for such purpose was denied on the ground that theevidence sought to be adduced related to collateral matters having nomaterial bearing on the resolution of the critical issues in this case.As it isundisputed that registration as a master plumber was not a qualification foremployment as a plumber on the Valley Forge Plaza project and as it is alsoclear that Zaleski was not discharged for failing to have proper registration,I adhere to my rulings. 140DECISIONSOF NATIONALLABOR RELATIONS BOARDand available benefits, and the potential of year-roundwork furnished by Altemose Construction. Roger Alte-mose thenhired Zaleski at $5.50 per hour and told him toreport to James (Jim) Dull, the manager of the plumbingoperations at the project, the following day. Altemose alsoinquired of Zaleski whether he knew other plumbers whowould be interested in a job and Zaleski named Youngwhom he agreed to bring to the jobsite. Young is a friendof Zaleski with whom he had worked for years.SinceZaleski had difficulty locating the project, hearrived late. There he met Manager Dull who informedZaleski that he was the first plumber hired; questioned himabout his experience; explained the great amount ofplumbing work that had to be performed; and assured himof the opportunity to work long hours. Zaleski, however,expressed his desire not to work Saturdays.? He alsoadvised Dull that his friend, Young, was going to report forwork the following Monday, July 31.On the indicated day, Zaleski and Young arrived at thejobsite where Young completed a job application and wasinterviewed by Dull. Young informed Dull of his plumbingand pipefittmg experience, which began in 1951, and washired as a plumber at the same hourly rate of $5.50 as thatgiven to Zaleski. Dull outlined for Young's benefit thehours, starting and quitting time, breaks, holidays, andother terms of employment. Like Zaleski, Young expressedhispreference to be off Saturdays and Dull tacitlyconsented.Both Zaleski and Young worked under Dull'ssupervision and sinceNovember 1972 under RobertWheale's supervision, too, whenWheale became Dull'sassistant.8In December, Wheale was promoted to fore-man. In the early part of January 1973, Zaleski and Youngreceived a 25-cent hourly wage increase.From the inception of their employment Zaleski andYoung were openly critical of the plumbers' wage rates, theunsafe conditions,thepoor housekeeping, and otherworking conditions at the jobsite, making their viewsknown to the other plumbing employees. In these discus-sions,which usually occurred during the employees' freetime,Zaleski and Young compared the plumbers' wagerates and working conditions with those prevailing onunion jobs, which they asserted were far superior. Inaddition, they pointed out advantages and benefits ofunionizationand succeeded in arousing the plumbers'interestin union representation.9 Both Manager Dull andForeman Wheale were aware of these discussions and ofZaleski's and Young's prounionsentimentsand support forunion representation. Indeed, Wheale participated in someof these discussions, at times voicing his disagreement withtheirviews and expressing satisfaction with existingworking conditions. In fact, Wheale acknowledged at thehearing that Zaleski and Young "did make quite a stink7Zaleskicredibly testified,without contradiction,that heworked thefirst Saturdayafterbeing lured but neverthereafter It appears that he wasnever reprimanded for notworkingon Saturdays.8Wheale began working as a plumberon the jobsite the same day Youngwas employed9During his prior employment with Beloit Eastern Corporation, Zaleskiwas shop steward for alocal of theUnited Steelworkers Union, whichrepresented Beloit's employees In thatcapacity,Zaleskihandled employeegrievances.Young,who alsowas employed by that company, held variousunion offices,including thatof president.10 It is not important to determinewhether thisvisit occurred during theabout a lot of conditions." In early December 1972, whenZaleski disapproved Wheale's requiring plumbers to standon four or five cinder blocks to perform certain work,Zaleski called a meeting of the plumbers in the plumbingshop before work started the next morning and, in thepresenceofDull and Wheale,cautionedthe plumbers touse secure scaffolds, and not to lift and carry heavy loadsby hand and declared that safety conditions must improve.On this occasion, Zaleski made and posted a safety signurging the plumbers to be careful in the performance oftheir duties. On another occasion, when Zaleski found faultwith a particular situation on the job, Wheale remindedhim that he was not on a union job and that plumbers wereto do their work the Company's way.Young on several occasions, in a spirit of levity, needledDull when Dull undertook to do plumbing work by callingfor a nonexistent shop steward to observe Dull's perform-ance of rank-and-file duties. At one time, Dull told Youngto cease making those remarks. In the winter time, whenpicketing was in progress in front of the gates, Youngdefended the pickets' right to engage in peaceful picketingagainst comments by employees and Wheale to run themoverwhen the employees and Wheale drove into thejobsite to go to work. Because of their prounion views andadvocacy, Zaleski and Young were frequently greeted byfellow employees as "the union men."Between December 14, 1972, and January 1973 Zaleskiand Young began to poll employees regarding theirdesiresfor union representation. According to Zaleski, he evenmade the inquiry of Dull and Wheale. After virtually allthe plumbers expressed approval of union representation,Zaleski and Young visitedSteamfittersLocal 420 inNorristown toenlist its help in organizingthe plumbers.However, nothing came of this effort when, following somediscussion, Business Agent Edward J. Fitzpatrick indicateda lack of interest.ioOn December 22, 1972, at a Christmas party given byAltemose Construction on the jobsite, Zaleski and Youngengaged Leon Altemose, the president of that Company, ina conversation in which Zaleski or Young proposed thatLeon Altemose form an independent or company unionlike the one at Philadelphia Electric Company. Altemoserejected the idea.il2.The February 26 Riverside Speakeasymeeting;Zaleski's coffee break grievanceIn the evening of February 26, 1973,12 Leon Altemoseheld a meeting at the Riverside Speakeasy to which allemployees working on the Valley Forge Plaza project,including those of subcontractors, were invited. Thepurpose of the meeting, as stated in the'notice, was "toChristmasseason or a month later or the specific reason Fitzpatrick gaveZaleskiand Youngfor his lack of interest in organizing the plumbers.Fitzpatrick testifiedthat,although his union did not represent plumbers, hewould havepassed on the information acquired from Zaleski to Local 690which hadjurisdictionoverplumbers, had he been agreeable to the idea oforganizingthe plumbersat the Altemose jobsite11 It is unnecessary to the issues in this caseto resolvethe conflictingtestimony as towhether an "independent" or "companyunion" wassuggested and the natureof Altemose's response.Leon Altemosetestifiedthathe thoughtZaleski and Young were inebriated on this occasion.12Unless otherwise indicated,all dates referto 1973. ALTEMOSE CONSTRUCTION CO.141inform our employees of the Company's current positionregardingthe union problem and also let you know whatour plans are for the future . . . [and] to bring you up-to-date on all of the activities of the Company." LeonAltemose and Attorney Pelino addressed the assembledgroup. In substance, they reported on the status of thepending injunction proceedings which the Company hadpreviouslybrought against the Trades Council. Theydiscussed the problems of violence, sabotage, vandalism,and destruction of property that the Company wasexperiencing on the jobsite and the security and precau-tionarymeasures that had to be taken. Among thesemeasureswas a polygraph test which the employees wererequested to take on a voluntary basis. In addition, theemployees were urged to be on the alert for suspiciousconduct and circumstances and to report to the Companyincidentsof violence and threats so that affidavits may beprepared. Leon Altemose also used this occasion to informthe employees about jobs which were coming up and theemployment opportunities which would thus be availableto them.13Immediately after the meeting, Zaleski, Young, RichardThompson, and another plumber approached RogerAltemose.Young told Roger Altemose that he wouldgladly take the polygraph test but that he wanted him toknow that during his prior employment he was president ofa union and held other offices in that organization. RogerAltemosemade no response. Young departed as thesubject of Foreman Wheale's action in terminating a coffeebreak was raised.It appears that on the morning of February 26, Whealetried to locate the plumbers at their assigned work placesbut found them, instead, taking a break in the plumbingshop before the bell rang signaling the beginning of thecoffee break. As a result, when the bell did ring shortlythereafter for the start of the break, Wheale ordered themen back to work. Young testified that the reason theplumbers had taken their break prematurely was thatsometimesthey did not hear the bell and on this occasionsomebody had shouted breaktime.DisgruntledoverWheale'saction,Zaleski, in thepresenceof the other plumbers, complained to RogerAltemose at the Speakeasy that Wheale had unjustifiablydeprived the plumbers of their coffee break. RogerAltemose replied that he would look into the matter. WhenWheale joined the group, Wheale gave his account of theincident to Roger Altemose, adding that Zaleski andYoung were "dogging it" on the job.After Roger Altemose walked away, Wheale, evidentlyangered by Zaleski's complaint to Roger Altemose, becameinvolved in a heated argument with Zaleski in the presenceof Thompson and another employee. Zaleski testified thatWheale stated that he would see to it that Zaleski would"go down the road in the next day or two" because of hisunion activities and that he (Zaleski) retorted that Wheale13The foregoing findings are based on my appraisal of all the testimonyon this subject. I further find that similarremarkswere made by LeonAltemose and Pelmo in prior speeches delivered by them on thejobsde Incoming to these conclusions, I am not persuaded by the testimony ofZaleski and Young that Leon Altemose also stated in his February 26 andpriorspeeches that employees who engaged in unionactivitieswould beweededout or that Leon Altemose requestedemployees to be on the alertlacked the power to fire him. Zaleski further testified thatWheale then threatened to take him outside and that thisevoked his (Zaleski's) query whether Wheale would takehis gun with him. Thompson corroborated Zaleski thatWheale threatened to see Zaleski "go down the road" thenext day and that Zaleski responded that Wheale lackedthe authority to do so. However, Thompson testified thathe did not hear Wheale say that he would take thethreatened action on account of Zaleski's union activitynor did he hear the union mentioned at that time.He alsotestified thatWheale threatened to take Zaleski outside inthe parking lot.Wheale, on the other hand, denied that he threatened tofireZaleski or to see him "go down the road" for unionactivity,although he admitted that Zaleski told Whealethat he did not have the right to fire him and that if Whealehad that right to fire him to do it then and there. Whealefurther testified that he answered that he had the power todischarge only on workingtime.Wheale also denied thathe threatened to take Zaleski outside or that the latterquestioned him about his gun.I find Zaleski's account, insofar as it is corroborated byThompson's testimony plausible under the circumstanceswhich provoked the heatedargumentbetween Wheale andZaleski and I therefore credit it in those respects. In sodoing, I am not entirely convinced that Wheale expresslymentioned Zaleski's union activity as the reason he wouldsee him "go down the road," although it appears to me thatitwas Zaleski's complaint to Roger Altemoseconcerningthe coffee break incident-a protected concerted activi-ty-that brought about the confrontation between Whealeand Zaleski.3.Dull's threatof discharge;the termination ofZaleski and Young on February 26On the morning before the Speakeasymeeting,ManagerDull came up to the fifth floor of the building whereZaleski was working and told him that he was "getting allkinds of hell from the office on account of . . . [theplumbers'] union activities." Pointing out that othertradesmen could overhear the plumbers' discussions, Dulldeclared that these union activities must stop and that hedid not intend to lose his job because of suchactivities.Moreover, he added, he now had the power to fireplumbers and would exercise it if union activitiespersist-ed.14On the morning of February 28, before the plumbersproceeded to their work stations, Dull addressed them. Hestated that he understood thatsomeonewas bringing talesto the Company about their union activities but that he didnot know who it was. Observing that union activity wasgoing on right under his nose which might cost him his job,Dull ordered that the plumbers so involved-and theyfor such union activities.Ifind that Zaleski and Young misinterpretedAltemose'sremarks which werereally directedagainst asserted acts ofviolence and sabotage by the unions with which Altemose Company wasinvolvedin a dispute.14These findings are based on Zaleski's credible testimony and, asdiscussed below,Dull effectuated his ominous warning 2 days later. 142DECISIONSOF NATIONAL LABORRELATIONS BOARDknew who they were-should put a stop to it or riskdischarge.15About 4:30 p.m.,when Zaleski and Young werepreparing to leave for the day,Dull told them to see him inthe plumbingshop before they left. Shortlythereafter,Zaleski and Young went to the plumbing shop where Dullsummarily discharged them.This action was taken in themiddleof the workweek and before the regular payday.16In crucial respects,there is an irreconciliable conflict intestimony as to what had transpired on this occasion.According to the mutually corroborative testimony ofZaleski and Young,l1 the following occurred:Dull in-formed Zaleski and Young that they were relieved of theirduties because of their union activities and indicated thathe was acting on orders from the front office.When Youngasked for clarification,Dull answered that there were"other little things,"adding that other tradesmen musthave heard them talking union and turned them in. Youngthen inquired whether Dull was referring to his remarkswhich he had made to the plumbers during lunchtimewhen he said that he would buy a Volkswagon bus, paint itred, white, and blue, and take all the plumbers to a unionjob.18Dull replied in the negative, declaring that he hadnever heard of that incident.Dull then commented that hehad no intention of being fired on account of their unionactivities.This elicited Zaleski's response that he hadengaged in union discussionsonly on hisfree time butneverdungworking hours.In the course of the conversa-tion,Dull advised them to apply for unemploymentcompensationand indicated that the Company wouldcooperate in seeing that they received it. In addition, Dullsuggested that they tell the unemployment insuranceoffice 19that they were terminated because of lack ofmaterials which the pickets prevented from being deliveredto the project.SubstantiatingZaleski'sandYoung'stestimony insignificant part is the testimony given by Anthony Stella, aplumber still employed in that capacity on the ValleyForge Plazaproject, and Richard Thompson,a formeremployee.Stella testified that he waited for Young outsidethe plumbingshop door, which was open, when he heardDull say that he was relieving "you fellows"of their dutiesbecauseof their union activity. He also testified that uponhearingthis he decided to leave and wait for Young in theparking lot.Thompson testified that at the time of the discharge hewas in the plumbing shop getting some of his tools to takehome with him. His presence there is confirmed by Zaleskiand Young. Thompson further testified that while gather-ing his toolshe heard Dull say that Zaleski and Youngwerebeing relieved of their duties because of their union15These findings are basedon Zaleski's credited testimonywhich wasnot specifically contradicted.16The dischargeoccurred on a Wednesday The workweek normallyended on aSunday and employees regularly received their pay on thefollowing Thursday.17Whatever variations there arein their testimony, theyrelate to mattersof no consequence.18According to Young'suncontradictedtestimony,thisincidentoccurred duringthe lunch periodon the day of his and Zaleski's discharge,when the plumbers were discussingwhat wouldhappenif the pickets didnot let them enter theprojectYoung, in a humorousvein,assured theactivitiesand that he(Thompson)left the shop whenYoung began to ask Dull some questions.Dull categorically denied that he told Zaleski and Youngthat he was firing them for union activities or that he wasacting on orders from anyone and gave the followingversion of the discharge conversation:After closing thedoor and with nobodyelse in theshop,he informedZaleski and Young that he had to let them go.When askedwhy, hetold them thattheywere"non-productive, theyweren't producing."At one point,Young inquired whethertheir discharge had anything to do with the Volkswagonstatements he (Young)had made to the plumbers. Dullanswered in the negative and Young proceeded to relatethat he told the plumbers that he would paint a Volkswag-on bus red,white,and blue and take all of them toLimerick.Dull admitted that he mentioned unemploymentcompensation to Zaleski and Young for the reason that heterminated them at a time of theyearwhen it waspractically impossible to obtain a construction job and hefeltobligated to them because they had helped start theplumbing operations at the project. He also admitted thathe told them that they could give the unemploymentcompensation office "anotherreason" for the layoff;namely,lack of material.I find that Zaleski's and Young's testimony concerningtheir discharge conversation with Dull has the ring of truth,although unquestionably it is not common for an employerbluntly to inform employees that their termination was onaccount of their union activities.Here,Dull admitted thathe suggested to Zaleski and Young thattheygive a falsereason for their discharge-lack of materials-to theBureau of Employment Security to obtain unemploymentbenefits.Had Dull really told Zaleski and Young that itwas their poor productivity that brought about theirdischarge,this reason would obviously have been sufficientto qualify for benefits and there would be no need for thefalsification.In these circumstances,the onlylogicalexplanation for Dull's suggestion is his reluctance thatZaleski and Young mention his acknowledged illegalground for the discharge-their union activities.Also supporting the credibility of Zaleski's and Young'stestimony is the corroboration supplied by Stella who, asan employee still employed on the project, would hardlyfabricate testimonyagainst hisEmployer andthus incurhisEmployer'sdispleasure.20Moreover,Thompson'stestimony further confirms the testimony that Dullmentioned to Zaleski and Young that it was their unionactivitieswhich caused their termination.As indicatedpreviously, Thompson candidly testified that, when Fore-man Whealeon February26 threatened Zaleski to sendhim down the road,he did not hear Wheale state that itwas for union activities,as Zaleski testified.Iam notplumbers that they need not worry because he would get a Volkswagon bus,paint it red, white, and blue,put stars on it, and take all of them to Limericktowork Young further testified that his reference to Limerick was to aunionjob which a newspaper reported was going to open up in that area. Healso testified that Foreman Wheale was present,althoughWheale deniedthat he ever heard about a Volkswagon bus incident.Young testified he hadalso made similar remarks on another occasion19The full name of that office is Bureau of Employment Security,Department of Labor andIndustry,Commonwealth of Pennsylvania.20Georgia Rug Mill,131 NLRB 1304, 1305, fn. 2. ALTEMOSE CONSTRUCTION CO.143persuaded that Thompson was not equally forthright whenhe testified that he heard Dull tell Zaleski and Young thatthey were being terminated for such reason. In view of theforegoing,I credit the testimony of Zaleski and Young, aswell as that of Stellaand Thompson,concerning thedischarge conversation,which reveals an effectuation ofDull's prior ominous warnings.Dull testified that he alone was responsible for thedischarge decision, which was professedly not an easy oneto make, and that he relied solely on the complaints ofForeman Wheale and his own personal observation ofZaleski's and Young's poor performance. Elaborating, Dulltestified thatWheale complained to him on at least sixdifferent occasions that Zaleski and Young were notproducing; that he informed Wheale that he would takecareof the matter, which he did by assigning Zaleski andYoung to work they were capable of performing; and thathe finally terminated Zaleski and Young after Wheale"pointed out to . . . [him] that it was almost a matter ofeitherthem or him [Wheale]" and he had to back up hisforeman in the field. Dull further testified that, in makinghis decision, he also weighed the instances of Zaleski's andYoung's nonproductivity, their refusal to work on Satur-day,21 and their taking breaks before the whistle blew.22Dull, moreover, explained that the reason for not discharg-ing Zaleski and Young sooner in the face of their persistentdeficiencies was his policy to give employees three or fourchances to improve, which he hadgivenZaleski andYoung. However, Dull conceded that they were neverinformed that they were being given another chance andthat they were never otherwise warned that they riskeddischarge or lesser discipline if they failed to improve.Another reason that they were not terminated sooner, Dulltestified,was that he needed men but finally acted onFebruary 28 when competent plumbers became available.However, the record does not convincingly establish thatthe employment situation was much better in Februarythan the preceding months 23According to Wheale, he had continuously reported toDull the unsatisfactory work performance and deficienciesof Zaleski and Young; their inability to hold their own;their lack of plumbing skills and inability to think forthemselves,which required that they be shown "everythingthat had to be done"; their lack of productivity; and theirdillydallying on the job.24Wheale further testified thatDull's response to his complaints was that he would takecareof them. At the beginning of February,Whealetestified, he recommended to Dull thedismissal of Zaleskiand Young because of their inadequate production. He21However,the undisputed evidence shows that at the time of theiremploymenttheyhad informed Dull that they did not intend to workSaturdays and that Dull did not object.Furthermore,there is absolutely noevidence that Dull ever voiced his disapproval of their failure to workSaturdays,much less reprimanded them for this reason.ssWhatever problem existed in that respect,itappears that it was notone applicable to Zaleski and Young alone.23According to Wheale, "A good supply of.. [competent plumbers]started coming more towards November.We started getting a few. AndJanuary we got a couple of new men. And just recently in April. AroundMarch we got a few new men."There is other testimony by Wheale thatthere were between 10 and 14 plumbers on the jobsite from December 1972to the February 28 date of discharge and 15 plumbers at the time of thehearing in this case.further testified that he decidedto make the recommenda-tion after reviewing their past performance.In Zaleski'scase,Wheale testified, he recommended his discharge"because of his work habits,someof the goofythings hecame up with,25 [and] takingtoo long . . . [to do] jobs ...[which] . . . would take him anywheres [sic] from two tothree times longer to do" than it would take the otherplumbers.With respect to Young, Wheale testified that herecommended his termination because "he was more orlessgoofing off, taking time, doing as he well pleased,coming down and cleaning up ahead of time;costingmoney ill not working up to the end of the day like theywere supposed to."To justify the discharges, Dull and Wheale portrayedZaleski and Young to be so woefully incompetent anddeficient as plumbers26 as to leave one perplexed why theywere tolerated and retainedas long asthey were. Thus,Dull testified that from the inception of their employmentitwas apparent to him that neither Zaleski nor Young wasactually a plumber; that they did not possess the skills toperform the usual work of the plumbers' trade; that theamount of work done by them did not measure up to whattheir fellow employees accomplished; and that the qualityof their work was generally unsatisfactory.27 However,Dull admitted that he probably complimented Young forthe pipework he did.Wheale's appraisal of Zaleski's and Young's perform-ance was much in the same disparaging vein. He testifiedthat it was clear from the beginning of their employmentthat Zaleski and Young were inept plumbers. Specifically,he testified, they were "very low in mechanical ability";they knew very little about plumbing or the installation ofequipment and materials; they were familiar with less thanhalf the tools customarily used in the plumbing trade; theydid not possess certain plumbing skills and did not knowwhat they were doing; they required instruction on half thejobs, which journeymen plumbers should not need; theyworked very slowly, dillydallied on jobs, and "dogged it";Zaleski wasted time with his "crazy"suggestions,althoughWheale permitted him to pursue them; and the attitudedisplayed by Zaleski and Young was poor and they wereuncooperative. Under cross-examination, Wheale,howev-er, conceded that he told Zaleskiat times that his worklooked good but testified that thiswas after he hadinstructed Zaleski on how to do a particular job. Whealefurther testified that Zaleski, nevertheless,made noprogresswith respect to his production. As for Young,Wheale also admitted that he told Young thathe was doinggood work, adding, however, that the complimentsrelated24Wheale testified that on several occasions he spoke to Roger and LeonAltemose about Zaleski's and Young's shortcomings.saThis relates to suggestions Zaleski made to Wheale and Dull, whichZaleski was permitted to pursue but which might not have proven to bepractical.Wheale testified that he considered one of these impracticalsuggestions when he made an earlier recommendation to Dull to dischargeZaleskiin November 1972. However, Dull didnot follow that recommenda-tion.26 In view of my ultimate findings, it is unnecessaryto discuss the detailsof Dull's and Wheale's testimony.27Dull testified that during January and February he spent most of histime away from the jobsite and that Wheals was in charge there in hisabsence. 144DECISIONSOF NATIONALLABOR RELATIONS BOARDonly to the quality of his performance not to hisproductivity which was poor. Moreover, Wheale concededthat, exceptin one instance,he did not convey any of hisabove criticism to Zaleski or Young.Notwithstanding Zaleski's and Young's asserted in-competenceand shortcomings, it is undisputed that theywereneverwarned that they risked discharge if theirperformance did not improve. According to Zaleski andYoung, not only were they not warned against discharge,but their work was never criticized. They also testified thatthere were instanceswhen their work met with expressedsupervisory approval. In addition, there is testimony byplumbers Stella and Thompson attesting to the satisfactoryperformanceof Zaleski and Young. Finally, Dull concededthat in January before their discharge he had secured a 25-centhourly wageincreasefor Zaleski and Young.28From my careful evaluation of the testimony of Dull andWheale concerning Zaleski's and Young'sasserted in-competenceand deficiencies, I find that it is grosslyexaggeratedand beyond reasonable belief, althoughZaleski'sand Young's performance probably was notfaultless. It is incomprehensible to me that, if they were asunsatisfactory as they were pictured to be, they would havebeen kepton the job for 7 months without evena warningthat they were required to better their performance orsuffer dismissal. Instead, Zaleski and Young were given awage increase inJanuary, which doubtlessly could nothave been intended as a reward for their alleged inepti-tude.29All things being considered, it appears to me thatthe reasonwhy Zaleski and Young were not terminatedsooner orwhy they were not even cautioned that theyrisked discharge unless their work improved is the fact thattheRespondents did not really consider their workperformance or work habits to be so deficient andintolerable as to require their summary discharge in themiddle of the workweek. Accordingly, I do not credit theabove testimony of Dull and Wheale pertaining to thedischargedecision.4.Zaleski's and Young's March 1 conversationwith Roger Altemose; their application forunemployment benefitsOn the morning of March 1, the day after theirdischarge,Zaleski and Young visited the Bureau ofEmployment Security in Coatesville, Pennsylvania, toapply for unemployment benefits. There, they wereinformedthat, as their earnings during that week hadexceeded the benefits allowed, they should return thefollowingMonday, March 5, to file their claims. Zaleskiand Young thereupon went to the Altemose office building28Apparently to minimize the implication of the increase,Dull testifiedthat at this time he also secured larger increasesfor other plumbers whowere employed on the jobsite for 3 or 4 months Except for Stella whoreceived an increase at the same time Zaleski and Young received theirs,there is no evidence who the other plumber-recipients of increases were. Infact, the record indicates that probably in January there were very few, ifany, otherplumbers with 3 or 4 months' service19Roger Altemose, vice president of Altemose Construction, testifiedthat, if the employee "isn't doing the job, we tell him to leave If he's doingan exceptional Job, I guesshe probablygets a raise "30There is no particular need to determine whether Roger Altemosedeclared that the discharge of Zaleskiand Youngwas due to their'`inactivity,"as they testified,or whether Roger Altemose stated that thein Center Square where they received their final paychecks.They then spoke to Roger Altemose, vice president ofAltemose Construction, and inquired why they had beenterminated. Roger replied by asking whether Dull had notinformed them. Young answered in the affirmative,statingthat Dull said that it was on account of their union activity.This elicited Roger Altemose'sdenialthat that was thereason indicating, in substance, that their discharge wasprobably due to their low production.30 When Zaleski orYoung remarked that Dull hadalso suggestedto them thatthey apply for unemployment benefits and that they wouldbe supported by the front office, Roger Altemose fore-warned them that he personally would oppose theirclaim 31 On this note, the conversation ended.Zaleski and Young did not return tothe Bureau ofEmployment Security office until May 30 when they filedtheir claim for unemployment benefits.32 In accordancewithManagerDull's suggestion made at the time of theirdischarge, Zaleski noted in his claim form as the reason forhis separation, "Let Go. Lack of Material," while thephrase "Let Go. No Materials" was inserted in Young'sform. Both forms identified Altemose Construction as theirEmployer. The "Employer's Statement" on the reverse sideof these claim forms, which weresenttoAltemoseConstruction, was completed and returned to the Bureauover the signature of Energy Contracting Co. Thestatement for each claimant set forth as the reason for theseparation "Failure to Meet Responsibilities As Employ-ee" and the claimant was "Not Employed by AltemoseConstruction Co. but by Energy Contracting Co."33 Inseparate notices of determination subsequently issued bythe Bureau on June 21, Zaleski's and Young's claims wereapproved on the basis of findings that their separation wasnot for reasons of "wilful misconduct" but because suchclaimant "was not satisfactory worker."5.Relationship between Altemose Constructionand EnergyAltemose Enterprises owns and operates more than 20subsidiaries, some of which are engaged in the buildingand construction industry. Its officers are: J. LeonAltemose, president; his brother, Roger Altemose, vicepresident; his wife, Carole Altemose, secretary-treasurer;and Henry F. White, Jr., comptroller. Leon Altemose hasroughly a 40-percent stock interest in that Company whileRoger Altemose has a 20-percentinterest,with the balancebeing shared by seven other active participants in thevarious companies.In general, the overall responsibility foroperating the parent company and its subsidiariesis vestedin Leon and Roger Altemose to whom themanagers ordischargewas probablybrought about by a decrease in their productionand efficiency in the past monthor so,which he had learned from ForemanWheale, as Roger Altemose testified.3iThese findings are based on the substantially uncontradictedtestimony of Zaleski,Young,and Roger Altemose.32Young testified that he did not file earlier because of RogerAltemose'sannounced opposition to any claimfiled byhim or Zaleski.33 Subsequent documents receivedby Energyindicate that Energy wasthe Employerof Zaleskiand Youngand that Energy's account was chargedfor the benefitsallowed themOn the other hand,the notice ofdetermination forms,which the Bureau sent to Zaleski and Young, showAitemose Construction as the Employer ALTEMOSE CONSTRUCTION CO.14Ssuperintendentsincharge of running the respectivesubsidiariesnormally report. Altemose Enterprises and allits subsidiariesare housed in a company-owned officebuilding inCenter Square, which carriesan exterior sign"Altemose." The cost of the space is allocated among allthe companies on the basis of the area occupied by eachone.One of the wholly owned subsidiaries of AltemoseEnterprisesisAltemose Construction which is thegeneralbuilding contractor of, among others, the Valley ForgePlaza project here involved. Leon, Roger, and CaroleAltemose and Henry White occupy the same corporateoffices asthey hold in Altemose Enterprises. Energy,another wholly owned operation of Altemose Enterprises,is a plumbingsubcontractor, which bids competitively forjobs fromAltemose Construction and nonaffiliated con-tractorsand, according to Leon Altemose, has, in fact,performedmore jobs for the latter group. The only officerof Energy named at the hearing was Henry White, itspresident,who is responsible and reports to Leon Alte-mose.Energy's board of directorsconsistsof Leon, Roger,and Carole Altemose who also comprise the board ofdirectorsof Altemose Construction. Almost all the boardmeetingsfor both companies are held in their attorney'sofficewhere routine corporate documents are usuallysigned.With a clerical staff under his supervision, Energy'spresident,HenryWhite, as comptroller of AltemoseEnterprisesand Altemose Construction, provides book-keeping,accounting, and payrollservicesfor these compa-nies,as wellas Energy and the other subsidiaries, to whomhe alsodistributes Government wage control information.An IBMcomputer is utilized in the preparation of payrollswiththe cost being allocated among thecompanies usingit.It appears that Energy was activated by Leon Altemoseat theend of June 197234 after the previously committedplumbing contractors declined to work on the projectfollowingthe June 5 episode of violence. About that time,Leon Altemose interviewed James Dull and employed himto take complete charge of the day-to-day operations thereand elsewhere, to recruit plumbers, to work with White andRoger Altemose, and to coordinate the plumbing workwith Altemose Construction's project manager with theobjective of expediting the completion of the Valley ForgePlaza job.35 Not surprisingly, Leon Altemose looks to Dullto make the plumbing operations profitable.Following Dull's appointment, Altemose Constructionexecuteda series of plumbing subcontracts with Energy,the earliest date being July 28, 1972. Energywas alsorequired by Leon Altemose, as head of Altemose Construc-34 It appears that Energy was formed 3 or 5 years ago35 Suchcooperation by subcontractors with projectmanagers of generalcontractorson construction projects is not unusual.ssDull,however, testifiedthat he wasnot familiar with Energy's internalorganizationexcept thathe knewits president was White with whom he didnot have much contact.37Roger Altemosealso assists in the recruitmentof plumbers and otherhelp for nonaffiliated subcontractors especially because of the difficultyexperiencedby subcontractorsin securingemployees to work on the ValleyForgePlaza project38According to Dull, he has occasionally utilized an AltemoseConstructionemployeeto expeditethe deliveryof materialsordered prior toEossU's assumption of the plumbingworkon the projectLeon Altemosetion, and the bank which financed the project to post aperformance bond, which Energy did.As manager of the day-to-day plumbing operations inthe field,Dull is responsible and is required to report toRoger Altemose and White.36He possessesauthority tohire37 and fire plumbing employees, and to some extent tofixwages, hours, and working conditions, to prepareestimates and bid for jobs with Altemose Construction andnonaffiliated contractors,and to purchase and ordersupplies and materials.38 With respect to wage increases forplumbing employees,it isDull's practice to submit writtenrequests to Roger Altemose who usually approves them.Moreover, Leon Altemose testified that, if he were awarethat an employee was being overpaid by any company, hewould "attempt" to correct thesituation.There is alsouncontradicted testimony by a plumber, Stella, that inOctober 1972, about a month after he was employed, Dullhanded him an application for hospitalization and life andaccident insurance coverage under an Altemose Construc-tion contributory groupinsuranceplan; that he completedtheapplication and ultimately received an individualcertificate,effectiveNovember 17, 1972, designatingAltemose Construction as the group policyholder; and thatsince the effective day of his coverage, deductions havebeen made from his Energy paycheck.39Concerning authority over Energy's labor relations, LeonAltemose testified that he assumed that he possessedultimate control over them but that, as a practical matter,he does not exercise it but leaves it to Dull to make thedecisions.However, he further testified that he wouldinject himself if he felt that Dull made the wrong decision.When questioned what he would do if a union hadrequestedDull to recognize and bargain with it, LeonAltemose candidly answered that he would take an activepart in the decision and consult his attorney.Finally, it is clear that the first six paychecks received byZaleski and Young during their period of employment didnot bear the name of an employer.It isequally undisputedthat the stubs accompanying their paychecks, at least forthepayrollperiod ending September 3, 1972, whichcontained information concerning the deductions fromtheirweek's gross pay, did carry thenameof AltemoseConstruction Company.40 All subsequent paychecks withattached stubs bore the name Energy Contracting Co. Inaddition, the Energy checks carried the same accountnumber as that stamped on the earlier checks 4iC.Concluding FindingsThe General Counsel contends that Zaleski and Youngwere discharged because of their protected union andtestifiedthatAltemose Construction does some purchasing for bothnonaffiliated and affiliated subcontractors,including EnergyaeAlso attachedto the certificate is another sheet entitled"EmployeeBenefit Program" which appearsto have above it the partiallycutoff nameof Altemose Construction Company. In addition to theinsurancebenefits,the paper describesemployee paid holidaysand vacation benefits.40Thecolor of thesestubsdid not matchthe colorof the checksI creditYoung's uncontradicted testimony that the stub he received with his abovepaycheck was notattachedto thecheckZaleski'scontrarytestimonyregardinghis stub and paycheck is obviouslyerroneous41The final Energy paycheck dated July 17, 1973,which Thompsonreceivedafterhe quit,shows that the amount was imprinted by acheckwnter with the name"Altemose"preceding it 146DECISIONSOF NATIONALLABOR RELATIONS BOARDconcerted activities. The Respondents deny that they weresomotivated, insisting that Zaleski and Young wereterminated because of their lack of productivity resultingfrom their incompetence or intentional efforts to slowdown and sabotage the job in furtherance of the TradesCouncil's attempts to prevent completion of the ValleyForge Plazaproject. In addition, they argue thatZaleski'sand Young's activities were not statutorily protected and,in any event, that Altemose Construction was not their co-employer responsible for their discharge, as the GeneralCounsel contends. I find that the record amply supportsthe General Counsel's position.As shown above,Zaleskiand Young during their periodof employment were outspoken critics of the unsafeworking and poor housekeeping conditions at the project,the wagespaid plumbers, and other terms and conditionsof employment. They engaged in frequent discussions withthe plumbingemployees on their own time at the jobsiteconcerning these matters, comparing the working condi-tions at theproject with those prevailing on union jobswhich they pointed out were far superior. About 2 monthsbefore their discharge, Zaleski and Young polled theplumbers whether they desired union representation. Theirprounionactivitiesearnedthem the sobriquet of "theunionmen."AlthoughManager Dull and ForemanWheale were aware of Zaleski's and Young's union andconcertedactivities,Dull apparently was indifferent tothemuntil his own job was threatened by the existence oftheseactivities.As found above, Dull warned Zaleski onthe morningof February 26 and all the plumbers on themorning ofFebruary 28 that information concerning unionactivities at the project was reaching the Company's office,that such activities must stop or the participants would beterminated, and that he (Dull) did not intend to lose his jobon account of union activities.Viewed in this context, the summary discharge of Zaleskiand Young, coming as it did at the close of the day Dullsounded the second warning and in the middle of theworkweek, plainly indicates that it was dictated by theirunion advocacy and concerted activities and not by theiralleged lowproduction or other shortcomings, as urged bythe Respondents.Lending strong support for the inferencethat the discharge was discriminatorily motivated is thefact that at no time were Zaleski and Young forewarnedthat they were vulnerable to discharge if their performancedid not improve. It is just not in the nature of things for anemployer to keep in its employ for 7 months employeeswho were allegedly incompetent,without cautioning themthat their continued poor performance would result in theirdismissal. Indeed,it is equally hard to understand why,insteadofwarning them, such ostensibly undeservingemployees as Zaleskiand Young weregranted a 25-centwage increaseless than 2 months before their discharge.Probably thereason Zaleskiand Young wereretained aslong asthey were and were granted the increases was thatthe Respondent really did not believe that they were thedeficientemployees they were depicted to be at thehearing,whatever inadequacies they might have had. Inshort,I find that Zaleski's and Young's purported lack ofproductivity and incompetence assigned by the Respon-dents as the reasons for their separation are, at best,afterthoughts designed to hide their true motivation todestroyunion interest among the employees and todiscourage their criticism of the existing terms andconditions of employment at the project. Dispelling anydoubts that Zaleski and Young were victims of discrimina-tion isDull's admission to them at the time of theirdischarge that the action was taken on account of theirunion activities.As indicated above, the Respondents also contend thatZaleski and Young were discharged because theyengagedin an intentional slowdown and various acts of sabotage incollusionwith the Trades Council with the object ofpreventing the completion of the ValleyForge Plazaproject. Although atthe hearing the Respondents'counselmade repeated intemperate accusations of this nature andasserted that Zaleski and Young were discharged for suchmisconduct,not a scintilla of evidence was produced tosubstantiate these accusations.42 In fact,Dull,whopurportedlyalonemade the discharge decision,did noteven assign involvement in such unlawful acts as thereason for the discharges.Accordingly, I reject theRespondents'contention and find that the alleged miscon-duct of Zaleski and Young is only a pretext conjured up bytheRespondents to conceal their true discriminatorymotive.43Finally,Altemose Construction disavows responsibilityfor the discharge of Zaleskiand Young,arguing that onlyEnergy, which is a distinct entity from Altemose Construc-tion,was their employer and that therefore the complaintshould,at least,be dismissed against it. I find no merit inthis contention. On the contrary, I find that, irrespective oftheir relationship for other purposes,Altemose Construc-tion and Energyoccupya single or joint employer statuswith respect to the latter's employees. Without repeatingthe details recited in the preceding section of this Decision,thisstatus is indicated,interalit;by the commonownership of Altemose Construction and Energy throughAltemose Enterprises, their parent holding company,whose controlling interest resides in the Altemose family;the fact that the Altemose family serves as the board ofdirectors of Altemose Construction and Energy; the factthatthesame individuals are officers ofAltemoseEnterprises and Altemose Construction and the comptrol-ler of both of these companies is the president of Energy;the fact that the overall responsibility for operating theparent and the Altemose Construction and Energy subsidi-aries is vested in Leon and Roger Altemose; the fact thatthe comptroller provides bookkeeping, accounting, andpayroll services for these companies, which have theirheadquarters in thesame"Altemose" building; the factthatEnergy is completely dependent on the Altemosefamily for its existence and, indeed, Energy was reactivated42Obviously,the Respondents'suspicion of misconduct is insufficientto(C.A 4,1%8), in which the court observed that"Iwlhere an asserteddeprive Zaleski and Young of theirstatutoryrights.NLRB.v. Burnap andbusiness motive is discredited or contradicted by substantial evidence, theSims,Inc., 379 U.S. 21(1964).Board is free to treat it as pretextuous and infer discrimination on account43 SeeWinchester SpinningCorporation v. NLRB,402 F.2d 299,306of union activity." ALTEMOSE CONSTRUCTION CO.147to assumethe plumbing functions at the Valley ForgePlaza project,44 even though Dull was placed in charge ofEnergy's day-to-day field operations; the fact that Energy'splumbing operations are integrated with Altemose Con-struction's activities, although Energy might also performwork for independent contractors; the fact that wageincreasesfor plumbers are subject to the approval of RogerAltemose and that plumbers are included in AltemoseConstruction's group insurance plan; and finally, the factthat Leon Altemose has inherent centralized control overthe labor relations policy of Altemose Construction andEnergy.45All these factors, in my opinion, combine todemonstrate the single or joint employer relationshipwhich exists between Altemose Construction and Energywithin themeaning of the Act 46 Accordingly, I find bothRespondents are liable for the unfair labor practices foundherein.In sum, I find that the discharge of Zaleski and Youngconstitutes discrimination in employment to discourageunion membership in violation of Section 8(a)(3) of theAct. I further find, contrary to the Respondents' conten-tion, that Zaleski and Young were engaged in concertedactivities designed to improve their terms and conditions ofemployment, which Section 7 of the Act protects. It followsthat their discharge for engaging in protected concertedactivities independently violated Section 8(a)(1) of the Act.Even were it assumed that Zaleski's and Young's purportedpoor performance or other deficiencies entered into theRespondents' decision to terminate them, I find that theirprotected union and concerted activities were a substantialcause of their discharge and that the same statutoryprovisions were violated.47III.THE REMEDYPursuant to Section 10(c) of the Act, as amended, it isrecommended that the Respondents be ordered to ceaseand desist from engaging in the unfair labor practicesfound and take certain affirmative action designed toeffectuate the policies of the Act.Ithas been found that the Respondents unlawfullydischarged employees Zaleski and Young because of theirprotected union and concerted activities. To remedy theseviolations, it is recommended that the Respondents offerZaleski and Young immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of earnings they may have sufferedby reason of the discrimination against them by payment44Although there is testimony that Zaleski and Young were originallyhired asAltemose Construction employees,it isnot particularly significantto determinewhether thiswas a fact.Concededly,theywere at least onEnergy'spayroll from September 1972 until their discharge45 In their answerto the complaintherein,Altemose Construction andEnergy admittedthat theyhave"common supervision and administer acommonlabor policy at said Project "4eClearly, the cases relied on by the Respondents to support a contraryconclusionare factuallydistinguishable.Moreover, the determination of thePennsylvaniaBureau ofEmploymentSecurity respecting Energy's status asan employerof Zaleski and Youngneither includeda finding that AltemoseConstruction was nota co-employer nor, if it did, would such a finding bebindingon the Board.Independent Stave Company, Inc v N LR B.,352F.2d 553, 561-562 (C A. 8, 1965), cert denied 384 U.S 962(1966), and casesto each of them of a sum of money equal to that whicheach one normally would have earned from February 28,1973, the date of their discharge, to the date of the offer ofreinstatement, less his net earnings during the said period.Backpay shall be computed with interest on a quarterlybasis in the manner prescribed by the Board inF.W.Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716. Tofacilitatethe computation,aswell as to clarify the named employees' right toreinstatement, the Respondents shall make available to theBoard, upon request, payroll and other records necessaryand appropriate for such purposes. The posting of noticesis also recommended.In view of the nature of the discrimination for unionmembership and activity which "goes to the very heart oftheAct," 48 there exists the danger of the commission bythe Respondents of other unfair labor practices proscribedby the Act. Accordingly, I recommend that the Respon-dents be ordered to cease and desist from in any othermanner infringing upon the rights guaranteed employees inSection 7 of the Act 49Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondents constitute joint employers or asingle employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.By discriminating in regard to the hire and tenure ofemployment of John J. Zaleski and Norman Young todiscourage membership in, and activities on behalf of, aunion, the Respondents engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.3.By the foregoing conduct and by discharging Zaleskiand Young for engaging in protected concerted activitiesfor mutual aid and protection with respect to wages, hours,orother terms and conditions of employment, theRespondents engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issue the following recommend-ed:ORDER50The Respondents, Altemose Construction Company andcited therein. Lastly I find, as previously indicated, no evidentiary basis forthe Respondents'contentionthatthe namingof Altemose Construction as aRespondentconstitutesa fraud uponthe Board or wasthe result ofimproper influence.47 See, for example,J.P Stevens & Co., Inc v. N.LR.B.,380 F.2d 292,300 (C A. 2, 1967), cert denied 389 U.S. 1005(1967);N LR B v. JamestownSterling Corp,211 F.2d 725, 726 (C.A 2).48N LR.B v. Entwistle Mfg Co.,120 F.2d 532, 536 (C.A. 4).49N LR B v. Express Publishing Company,312 U.S 426, 433.so In theevent noexceptions are filed asprovided by Sec 102 46 of theRulesand Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommendedOrder herein shall, as provided in Sec.102 48 of theRules and Regulations,be adopted by the Boardand becomeits findings,conclusions, and Order,and all objectionsthereto shall be(Continued) 148DECISIONSOF NATIONALLABOR RELATIONS BOARDEnergy ContractingCo.,CenterSquare,Pennsylvania,their officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in any labor organizationby discharging employees or in any other manner discrimi-nating against them in regard to their hire or tenure ofemployment or any term or condition of employment.(b)Discharging or otherwise disciplining employees forengaging in protected concertedactivitiesfor mutual aid orprotection with respect to wages, hours, or other terms andconditions of employment.(c) In any other manner interfering with,restraining, orcoercingemployeesin the exerciseof their right to self-organization,to form,join,or assist labor organizations, tobargain collectively through representatives of their own-choosing,to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities,except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as acondition of employment,as authorized by Section 8(a)(3)of the Act.2.Take the following affirmative action which isnecessary to effectuate the policiesof the Act:(a) Offer John J. Zaleski and Norman Young,immediateand full reinstatementto their former jobs or, if those jobsno longer exist,to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges,and make them whole for any loss of earningstheymay have suffered by reason of their unlawfuldischarge,in the mannerset forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request,make available to theBoard or its agents, for examination and copying, allpayroll records,social security payment records, timecards,personnel records and reports,and all other recordsnecessary or useful in analyzing the amountof backpaydue and the right to reinstatement and employment underthe terms of this recommended Order.(c) Post at their offices in Center Square,Pennsylvania,and at theValleyForge Plaza construction site,in King ofPrussia,Pennsylvania,the attached notice marked "Ap-pendix."S1 Copies of said notice,on forms provided by theRegional Director for Region 4, after being duly signed byRespondents'authorized representatives,shall be postedby the Respondents immediately upon receipt thereof, andbe maintained by them for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered,defaced,or coveredby any othermaterial.(d) Notify the Regional Director for Region 4, in writing,within 20 days from the receipt of this Order,what stepsthe Respondents have taken to comply herewith.its findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes.51 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe Act givesallemployees the following rights:To organize themselvesTo form, join,or support unionsTo bargainas a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrainfromany orall of those activities.WE WILL NOTdischarge or lay off any employee orotherwise discriminate against him because of hismembership in, or activities on behalf of, a labororganization.WE WILL NOTdischarge or otherwise disciplineemployees for engaging in protected concerted activi-ties for mutual aid or protection with respect to wages,hours, or other terms and conditions of employment.WE WILL NOTin any other manner interfere with,restrain, or coerce employees in the exercise of theirright to self-organization,to form, join,or assist labororganizations, to bargaincollectivelythrough repre.sentatives of their own choosing,to engage in concertedactivitiesfor the purpose of collective bargaining orother mutual aid or protection,or to refrain from anyand all suchactivities,except to the extent that suchrightmay beaffectedby anagreement requiringmembership in a labor organization as a condition ofemployment as authorized by Section 8(aX3) of theAct.WE WILL offer JohnJ.Zaleski and Norman Youngimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniori-ty or otherrights and privileges,and make them wholefor anyloss of earnings suffered by reason of theirunlawful discharge.All our employees are free to become or remain, orrefrain from becoming or remaining,members of a labororganization,except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment as authorizedby Section 8(aX3) of the Act.ALTEMOSE CONSTRUCTIONCOMPANY(Employer)DatedByDatedBy(Representative)(Title)ENERGY CONTRACTING CO.(Employer)(Representative)(Title) ALTEMOSECONSTRUCTION CO.149This is an official notice and must not bedefaced byAny questionsconcerning this notice or compliance withanyone.its provisions may be directed to the Board's Office, SuiteThis notice must remainposted for60 consecutivedays4400,William J. Green, Jr., Federal Building, 600 Archfrom the date of posting and must not be altered,defaced,Street,Philadelphia,Pennsylvania 19106,Telephoneor coveredby any othermaterial.215-597-7601.